 

Exhibit 10.87

 

PRICELINE.COM INCORPORATED 1999 OMNIBUS PLAN

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) made as of the 1st day of
February 2005, by and between priceline.com Incorporated, a Delaware
corporation, with its principal United States office at 800 Connecticut Avenue,
Norwalk, Connecticut 06854 (the “Company”), and Jeffery H. Boyd (the
“Participant”).

 

W I T N E S S E T H:

 

Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan (the
“Plan”), the Board of Directors of the Company has authorized this Agreement. 
The Participant has been granted on February 1, 2005 (the “Grant Date”), subject
to execution of this Agreement, the number of restricted shares of Company Stock
(the “Restricted Stock”) set forth below.  Unless otherwise indicated, any
capitalized term used herein, but not defined herein, shall have the meaning
ascribed to such term in the Plan.

 

1.                                       The Grant

 

(a)                                  Subject to the terms and conditions set
forth herein, the Participant is granted fifty thousand (50,000) shares of
Restricted Stock.

 

(b)                                 Subject to Section 2 hereof, ten thousand
(10,000) shares of the Restricted Stock granted under this Agreement (the
“Consideration Shares”) shall vest on February 28, 2006.  For avoidance of
doubt, there shall be no proportionate or partial vesting of Consideration
Shares prior to February 28, 2006.  All other shares of Restricted Stock granted
under this Agreement which are not Consideration Shares shall be referred to as
“General Shares”.

 

(c)                                  Subject to Section 3 hereof, all of the
General Shares shall vest on February 28, 2008.

 

(d)                                 For purposes of this Agreement, “Continuous
Service” shall mean the Participant’s service with the Company or any Subsidiary
or Affiliate as an employee is not interrupted or terminated.

 

2.                                       Restrictions On Consideration Shares

 

(a)                                  Notwithstanding anything in the Employment
Agreement (as defined in this Section 2(a)) to the contrary, if, prior to
February 28, 2006, the Participant in any way fails to comply with the terms and
conditions of Section 15(b) and 15(c) of that certain employment agreement,
dated February 7, 2005, by and between the Company and Participant (the
“Employment Agreement”), all Consideration Shares shall be immediately forfeited
and canceled.

 

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything in the Employment
Agreement to the contrary, if the Participant has a termination of Continuous
Service as a result of the Participant’s death prior to February 28, 2006, all
Consideration Shares shall be immediately forfeited and canceled.

 

(c)                                  In the event of a Change in Control
occurring prior to February 28, 2006, the Participant shall be fully vested in
all Consideration Shares, if  (i) the Participant was in Continuous Service
immediately prior to the Change in Control and (ii) the Participant remains in
Continuous Service through the date which is the earlier of February 28, 2006 or
six (6) months after the effective date of the Change in Control.  In the event
that the Participant’s Continuous Service is terminated prior to February 28,
2006 (other than for Cause) by the Company in anticipation of a Change in
Control, then the Participant shall be fully vested in all Consideration Shares.
The determination of whether the Participant’s Continuous Service is terminated
by the Company in anticipation of a Change in Control shall be made by the
Company, in its sole discretion.  If there is a Change in Control prior to
February 28, 2006 and the Participant’s Continuous Service is terminated by the
Company during the period beginning on the effective date of such Change in
Control and ending on the earlier of February 28, 2006 or the date which is six
(6) months after the effective date of a Change in Control, then the Participant
shall be fully vested in all Consideration Shares.  For purposes of this
Section 2(c), the term “Change in Control” shall have the meaning given such
term under the Employment Agreement.

 

3.                                       Restrictions on General Shares

 

(a)                                  Except as otherwise provided under the
Employment Agreement and subject to Section 3(b) below, upon the Participant’s
termination of Continuous Service, the unvested portion of the General Shares
shall be immediately forfeited and canceled.

 

(b)                                 If the Participant has a termination of
Continuous Service as the result of a “Termination without Cause” or a
“Termination for Good Reason” (as those terms are defined under the Employment
Agreement), the Participant shall be fully vested in (i) the number of General
Shares determined by multiplying the total number of General Shares granted
under this Agreement by a fraction, the numerator of which is the number of full
calendar months elapsed since the Grant Date and the denominator of which is 36,
plus (ii) fifty percent (50%) of the total General Shares granted under this
Agreement which do not become vested in accordance with clause (i) of this
Section 3(b).

 

4.                                       Nontransferability of Grant

 

Except as otherwise provided herein or in the Plan, no unvested Restricted Stock
shall be assigned, negotiated, pledged, or hypothecated in any way or be subject
to execution, attachment or similar process.  Prior to the vesting of any
Restricted Stock, no transfer of the Participant’s rights with respect to such
Restricted Stock, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted.  Immediately upon any attempt to transfer such
rights, such Restricted Stock, and all of the rights related thereto, shall be
forfeited by the Participant.

 

2

--------------------------------------------------------------------------------


 

5.                                       Dividend and Distribution Rights

 

The Committee in its discretion may require any dividends or distribution paid
on the Restricted Stock be held in escrow until all restrictions on such
Restricted Stock have lapsed.

 

6.                                       Stock; Adjustment Upon Certain Events.

 

(a)                                  Stock to be issued under this Agreement
shall be made available, at the discretion of the Board, either from authorized
but unissued Stock, from issued Stock reacquired by the Company or from Stock
purchased by the Company on the open market specifically for this purpose.

 

(b)                                 The existence of this Agreement and the
Restricted Stock granted hereunder shall not affect in any way the right or
power of the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company or
any affiliate, any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Stock, the authorization or issuance of
additional shares of Stock, the dissolution or liquidation of the Company or any
affiliate or sale or transfer of all or part of the assets or business of the
Company or any affiliate, or any other corporate act or proceeding.

 

7.                                       Determinations

 

Each determination, interpretation or other action made or taken pursuant to the
provisions of this Agreement by the Committee or the Board in good faith shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Participant and the Company, and their
respective heirs, executors, administrators, personal representatives and other
successors in interest.

 

8.                                       Other Conditions

 

The transfer of any shares of Restricted Stock shall be effective only at such
time as counsel to the Company shall have determined that the issuance and
delivery of such shares of Restricted Stock are in compliance with all
applicable laws, regulations of governmental authority and the requirements of
any securities exchange on which Stock is traded.

 

9.                                       Notification of Election Under
Section 83(b) of the Code

 

If the Participant shall, in connection with the grant of Restricted Stock under
this Agreement, make the election permitted under Section 83(b) of the Internal
Revenue Code (i.e., an election to include in gross income in the year of
transfer the amounts specified in Section 83(b) of the Internal Revenue Code),
then the Participant shall notify the Company of such election within 10 days of
filing notice of the election with the Internal Revenue Service.

 

10.                                 Withholding Taxes

 

The Participant shall be liable for any and all U.S. federal, state or local
taxes of any kind required by law to be withheld with respect to the vesting of
Restricted Stock.  When the

 

3

--------------------------------------------------------------------------------


 

Restricted Stock vests, the Participant shall surrender to the Company a
sufficient number of whole shares of Stock as necessary to cover all applicable
required withholding taxes and social security contributions related to such
vesting.  The Company will provide the Participant with a cash refund for any
fraction of surrendered shares of Stock not necessary for required withholding
taxes and social security contributions.  Instead of requiring the Participant
to surrender shares as described above, the Company may, in its discretion, (a)
require the Participant to remit to the Company on the date on which the
Restricted Stock vests cash in an amount sufficient to satisfy all applicable
required withholding taxes and social security contributions related to such
vesting, or (b) deduct from his regular salary payroll cash, on a payroll date
following the date on which the Restricted Stock vests, in an amount sufficient
to satisfy such obligations.

 

In lieu of surrendering shares of Stock to cover all applicable required
withholding taxes and social security contributions, the Participant may, by
providing notice to the Company within 30 days of the Grant Date (a) elect to
remit to the Company on the date on which the Restricted Stock vests cash in an
amount sufficient to satisfy such obligations, or (b) request the Company to
deduct from his regular salary payroll cash, on a payroll date following the
date on which the Restricted Stock vests, in an amount sufficient to satisfy
such obligations, which request the Committee may choose to honor in its sole
discretion.  Notwithstanding the foregoing, if the Participant makes an election
under Section 9 above, the Participant shall remit to the Company in cash an
amount sufficient to satisfy any withholding obligations at the time the notice
described in Section 9 is delivered to the Company.

 

11.                                 Distribution of Restricted Stock

 

Upon the vesting of any Restricted Stock pursuant to the terms hereof, the
restrictions of Sections 2 or 3 (as the case may be) and Section 4 shall lapse
with respect to such vested Restricted Stock.  Reasonably promptly after any
Restricted Stock vests, the Company shall cause to be delivered to the
Participant a certificate evidencing such Stock.

 

12.                                 Miscellaneous

 

(a)                                  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, personal
legal representatives, successors, trustees, administrators, distributees,
devisees and legatees.  The Company shall assign to, and require, any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing to perform this Agreement. 
Notwithstanding the foregoing, this Agreement may not be assigned by the
Participant.

 

(b)                                 No modification or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the party against whom it is sought to be enforced.

 

(c)                                  This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one agreement.

 

(d)                                 The failure of any party hereto at any time
to require performance by another party of any provision of this Agreement shall
not affect the right of such party to require

 

4

--------------------------------------------------------------------------------


 

performance of that provision, and any waiver by any party of any breach of any
provision of this Agreement shall not be construed as a waiver of any continuing
or succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement.

 

(e)                                  The headings of the sections of this
Agreement have been inserted for convenience of reference only and shall in no
way restrict or modify any of the terms or provisions hereof.

 

(f)                                    The Company shall pay all fees and
expenses necessarily incurred by the Company in connection with this Agreement
and will from time to time use its reasonable efforts to comply with all laws
and regulations which, in the opinion of counsel to the Company, are applicable
thereto.

 

(g)                                 All notices, consents, requests, approvals,
instructions and other communications provided for herein shall be in writing
and validly given or made when delivered, or on the second succeeding business
day after being mailed by registered or certified mail, whichever is earlier, to
the persons entitled or required to receive the same, at the addresses set forth
at the heading of this Agreement or to such other address as either party may
designate by like notice.  Notices to the Company shall be addressed to its
principal office, attention of the Company’s General Counsel.

 

(h)                                 The Plan and this Agreement constitute the
entire Agreement and understanding between the parties with respect to the
matters described herein and supercede all prior and contemporaneous agreements
and understandings, oral and written, between the parties with respect to such
subject matter.

 

(i)                                     This Agreement shall be governed and
construed and the legal relationships of the parties determined in accordance
with the laws of the state of Delaware without reference to principles of
conflict of laws.

 

(j)                                     The Company represents and warrants that
it is duly authorized by its Board and/or the Committee (and by any other person
or body whose authorization is required) to enter into this Agreement, that
there is no agreement or other legal restriction which would prevent it from
entering into, and carrying out its obligations under, this Agreement, and that
the officer signing this Agreement is duly authorized and empowered to sign this
Agreement on behalf of the Company.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

PRICELINE.COM INCORPORATED

 

 

 

 

 

By:

/s/ Ralph M. Bahna

 

 

 

 Ralph M. Bahna

 

 

 

Participant

 

 

 

Jeffery H. Boyd

 


 


NAME


 


 

 

/s/ Jeffery H. Boyd

 

 

Signature

 

6

--------------------------------------------------------------------------------